Journal Entries (1824-28): Journal3: (1) Time given to make return to writ of error *p. 511. Journal 4: (2) Entry of filing of return to writ of error ordered made as of first day of term MS p. 8; (3) continued MS p. 38; (4) continued MS p. 95; (5) stricken from docket MS p. 189; (6) attorney substituted, restored to docket MS p. 190; (7) abated MS p. 234.
Papers in File: (i) Precipe for writ of error; (2) writ of error and return; (3) motion to restore case to docket.
1824-36 Calendar, MS p. 40.